Detailed Action
Remarks
1.	This Office Action is responsive to Applicant’s Amendment filed on February 19th 2021, in which claims 1, 4, 8, 11, 14 and 16 are amended.
Specification
Applicant’s amendment to the specification is acknowledged.
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1, 4, 5 and 16 under 35 U.S.C. 102 based on amendment have been considered and persuasive. The argument is moot in view of a new ground of rejection set forth below.
4.	Applicant’s arguments with respect to rejection of claims 2-3, 6-15, 17-22 under 35 U.S.C 103 based on amendment have been considered and persuasive. The argument is moot in view of a new ground of rejection set forth below.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiktor Jakubiuk (“High Performance Data Processing Pipeline for Connectome Segmentation”), hereinafter “Wiktor”, in view of Silverbrook (US-20080087736-A1), hereinafter “Silverbrook”.
Regarding Claim 1, Wiktor teaches a system for enhanced data processing in a neural 
network environment, the system comprising: (Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
at least one processor; (Wiktor teaches under [Abstract]: “The proposed system 
achieves a low error rate (comparable with the state-of-the-art) and is capable of processing volumes of 100's of gigabytes in size. The majority of the system is parallelized for multi-core machines, and with minor additional modification is expected to work in a distributed setting.”)
receive one or more initialization parameters from a cooperating controller component of the neural network environment, the initialization parameters comprising dimensions of data to be processed by the neural network environment (Wiktor teaches on page 57 under [6.1.3 Serial Implementation]: “Each pixel in the first two buffers is accessed exactly three times (initialization, seed selection, watershed's queue), while the reverse index is accessed exactly twice (during initialization and in the queue).” Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
generate an aligned input data set using the inserted selected data padding; (Under [5.2.4 Sliding Window Classification] on page 46, Wiktor inserts padding to generate aligned images when necessary.)
load the aligned data set into the at least one cooperating memory component; (Under [Summary and Outlook]: Wiktor teaches “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” Under [3.1 Initial Pipeline] Wiktor teaches on page 30: “In 8-bit images 1 megapixel takes 1MB of data, but even with this 100MB set the memory working set was engrieving, over two orders of magnitude bigger than the input.” This suggests that aligned images are stored and loaded from memory.)
read the aligned data set from the at least one cooperating memory component; (Wiktor teaches under [3.2 Modified Pipeline] on page 31: “Currently, the pipeline is run as a single forward pass from aligned images to skeletonized output.” Under [Summary and Outlook]: Wiktor teaches on page 71: “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” There is machine learning and image processing based on the aligned images, this suggests that the aligned data is read from memory.)
and communicate the aligned data set from the at least one memory component  to one or more processing components of the neural network environment for processing. (Wiktor teaches under [3.2 Modified Pipeline] on page 31: “Currently, the pipeline is run as a single forward pass from aligned images to skeletonized output.” Under [Summary and Outlook]: Wiktor teaches on page 71: “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” There is machine learning and image processing based on the aligned images, this suggests that the aligned data is read from memory as processor reads and writes to memory.)
Wiktor teaches all of the elements of the current invention as stated above except it does not teach:
A system comprising : “at least one cooperating memory component in communication with the at least one processor, the at least cooperating memory component having a selected memory block size and computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the at least one processor to:” 
A system comprising initialization parameters comprising: “a size of a selected data padding to insert into the data, the selected data padding size being selected such that a width size of input data for a processing layer of the neural network environment is a multiple of the selected memory block size of the at least one cooperating memory component”.
Silverbrook teaches and at least one cooperating memory component in communication with the at least one processor, the at least cooperating memory component having a selected memory block size and computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the at least one processor to: (Figure 2 of Silverbrook shows a central processor and memory. Silverbrook teaches in [1160]: “Since 3 bits gives 8 values, 3 dimensions gives 512 entries (8x8x8). The size of each entry is 1 byte, requiring 512 bytes per table.” In [0398] Silverbrook teaches: “Consequently a small cache is required for good performance. 16 cache lines of 32 bytes each are sufficient, for a total of 512 bytes.” In [0399] Silverbrook teaches: “A minimum of 16 cache lines (512 bytes) is recommended for good performance.” Silverbrook teaches in [1945] on page 106: “The hashing algorithm consists of firstly padding the input message to be a multiple of 512 bits and initializing the chaining variables with h1-5 with h1-5.” This suggests 512 bits is the selected block size in this case.)
and a size of a selected data padding to insert into the data, the selected data padding size being selected such that a width size of input data for a processing layer of the neural network environment is a multiple of the selected memory block size of the at least one cooperating memory component; (Silverbrook teaches in [1945] on page 106: “The hashing algorithm consists of firstly padding the input message to be a multiple of 512 bits and initializing the chaining variables with h1-5 with h1-5.” In [0116] Silverbrook teaches: “FIG. 82 illustrates a convolution process.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wiktor and Silverbrook. Wiktor teaches an image processing pipeline that uses a combination of image processing and machine learning algorithms to construct a 3-dimensional connectome from 2- dimensional cross-sections of a mammal's brain; Silverbrook proposes an improved camera picture image production apparatus that includes image processing language called Vark which handles image processing functions like convolution. Wiktor would benefit from Silverbrook’s technique of padding the input in such a way that the input becomes a multiple of the selected memory block size to align the data.
Regarding Claim 16, Wiktor teaches a computer-readable storage medium having computer- executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the one or more processors of the computing device to: (Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
receive one or more initialization parameters from a cooperating controller component of a neural network environment, (Wiktor teaches on page 57 under [6.1.3 Serial Implementation]: “Each pixel in the first two buffers is accessed exactly three times (initialization, seed selection, watershed's queue), while the reverse index is accessed exactly twice (during initialization and in the queue).”)
the initialization parameters comprising dimensions of data to be processed by the neural network environment (Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
generate an aligned input data set using the inserted selected data padding; (Under [5.2.4 Sliding Window Classification] on page 46, Wiktor inserts padding to generate aligned images when necessary.)
load the aligned data set into the at least one cooperating memory component; (Under [Summary and Outlook]: Wiktor teaches “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” Under [3.1 Initial Pipeline] Wiktor teaches on page 30: “In 8-bit images 1 megapixel takes 1MB of data, but even with this 100MB set the memory working set was engrieving, over two orders of magnitude bigger than the input.” This suggests the aligned images are loaded in memory.)
read the aligned data set from the at least one cooperating memory component; (Wiktor teaches under [3.2 Modified Pipeline] on page 31: “Currently, the pipeline is run as a single forward pass from aligned images to skeletonized output.” Under [Summary and Outlook]: Wiktor teaches on page 71: “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” There is machine learning and image processing based on the aligned images, this suggests that the aligned data is read from memory.)
and communicate the aligned data set  from the at least one cooperating memory component to one or more processing components of the neural network environment for processing. (Wiktor teaches under [3.2 Modified Pipeline] on page 31: “Currently, the pipeline is run as a single forward pass from aligned images to skeletonized output.” Under [Summary and Outlook]: Wiktor teaches on page 71: “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” There is machine learning and image processing based on the aligned images, this suggests that the aligned data is read from memory as processor reads and writes to memory.)
Wiktor teaches all of the elements of the current invention as stated above except it does not teach:
 A computer storage medium of a computing device with initialization parameters comprising: “a size of a selected data padding to insert into the data, the selected data padding size being selected such that a width size of input data for a processing layer of the neural network environment is a multiple of a selected memory block size of the at least one cooperating memory component”.
Silverbrook teaches and a size of a selected data padding to insert into the data, the selected data padding size being selected such that a width size of input data for a processing layer of the neural network environment is a multiple of a selected memory block size of the at least one cooperating memory component; (Silverbrook teaches in [1160]: “Since 3 bits gives 8 values, 3 dimensions gives 512 entries (8x8x8). The size of each entry is 1 byte, requiring 512 bytes per table.” In [0398] Silverbrook teaches: “Consequently a small cache is required for good performance. 16 cache lines of 32 bytes each are sufficient, for a total of 512 bytes.” In [0399] Silverbrook teaches: “A minimum of 16 cache lines (512 bytes) is recommended for good performance.” Silverbrook teaches in [1945] on page 106: “The hashing algorithm consists of firstly padding the input message to be a multiple of 512 bits and initializing the chaining variables with h1-5 with h1-5.” This suggests 512 bits is the selected block size in this case. In [0116] Silverbrook teaches: “FIG. 82 illustrates a convolution process.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wiktor and Silverbrook. Wiktor teaches an image processing pipeline that uses a combination of image processing and machine learning algorithms to construct a 3-dimensional connectome from 2- dimensional cross-sections of a mammal's brain; Silverbrook teaches proposes an improved camera picture image production apparatus that includes image processing language called Vark which handles image processing functions like convolution. Wiktor would benefit from Silverbrook’s technique of padding the input in such a way that the input becomes a multiple of the selected memory block size to align the data.
8.	Claim(s) 2, 8-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiktor, Silverbrook and further in view of Wei et al. (Network Morphism), hereinafter “Wei”.
Regarding Claim 2, the rejection of Claim 1 is incorporated.
Regarding Claim 2, the combination of Wiktor and Silverbrook teaches the system of claim 1, further comprising receiving one or more instructions from the cooperating controller component (Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
The combination of Wiktor and Silverbrook teach all of the elements of the current invention as stated above except they do not teach the system of claim 1, further comprising receiving one or more instructions from the cooperating controller component “to generate an output blob having the selected inserted data padding operative to receive data processed by the one or more processing components of the neural network environment”.
Wei teaches to generate an output blob having the selected inserted data padding operative to receive data processed by the one or more processing components of the neural network environment. (Wei teaches under [3.4.2. Kernel Size Morphing]: “Suppose that a convolutional layer l has kernel size of Kl, and we want to expand it to ~Kl. When the filters of layer l are padded with (~Kl - Kl)/2 zeros on each side, the same operation shall also apply for the blobs. As shown in Fig. 5, the resulting blobs are of the same shape and also with the same values.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wei’s teachings into the combination of Wiktor and Silverbrook to include padding of the input to generate the blob since the kernel matrix is small compared to the input.
Regarding independent Claim 8, Wiktor teaches a computer-implemented method, comprising: (Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
receiving one or more initialization parameters from a cooperating controller component of a neural network environment, (Wiktor teaches on page 57 under [6.1.3 Serial Implementation]: “Each pixel in the first two buffers is accessed exactly three times (initialization, seed selection, watershed's queue), while the reverse index is accessed exactly twice (during initialization and in the queue).” Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
the initialization parameters comprising dimensions of data to be processed by the neural network environment (Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
generating an aligned input data set  using the inserted selected data padding; (Under [5.2.4 Sliding Window Classification] on page 46, Wiktor inserts padding to generate aligned images when necessary.)
load the aligned data set  into the at least one cooperating memory component; (Under [Summary and Outlook]: Wiktor teaches “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” Under [3.1 Initial Pipeline] Wiktor teaches on page 30: “In 8-bit images 1 megapixel takes 1MB of data, but even with this 100MB set the memory working set was engrieving, over two orders of magnitude bigger than the input.” This suggests that aligned images are stored and loaded from memory.)
reading the aligned data set  from the at least one cooperating memory component; (Wiktor teaches under [3.2 Modified Pipeline] on page 31: “Currently, the pipeline is run as a single forward pass from aligned images to skeletonized output.” Under [Summary and Outlook]: Wiktor teaches on page 71: “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” There is machine learning and image processing based on the aligned images, this suggests that the aligned data is read from memory.) 
and communicating the aligned data set from the at least one cooperating memory component to one or more processing components of the neural network environment for processing; (Wiktor teaches under [3.2 Modified Pipeline] on page 31: “Currently, the pipeline is run as a single forward pass from aligned images to skeletonized output.” Under [Summary and Outlook]: Wiktor teaches on page 71: “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” There is machine learning and image processing based on the aligned images, this suggests that the aligned data is read from memory as processor reads and writes to memory.)
Wiktor teaches all of the elements of the current invention as stated above except it does not teach:
A method comprising initialization parameters comprising: “a size of a selected data padding to insert into the data, the selected data padding size being selected such that a width size of input data for a processing layer of the neural network environment is a multiple of a selected memory block size of the at least one cooperating memory component;
 and generating an output blob having the selected inserted data padding operative to receive data processed by the one or more processing components of the neural network environment.”
Silverbrook teaches and a size of a selected data padding to insert into the data, the selected data padding size being selected such that a width size of input data for a processing layer of the neural network environment is a multiple of a selected memory block size of the at least one cooperating memory component; (Silverbrook teaches in [1160]: “Since 3 bits gives 8 values, 3 dimensions gives 512 entries (8x8x8). The size of each entry is 1 byte, requiring 512 bytes per table.” In [0398] Silverbrook teaches: “Consequently a small cache is required for good performance. 16 cache lines of 32 bytes each are sufficient, for a total of 512 bytes.” In [0399] Silverbrook teaches: “A minimum of 16 cache lines (512 bytes) is recommended for good performance.” Silverbrook teaches in [1945] on page 106: “The hashing algorithm consists of firstly padding the input message to be a multiple of 512 bits and initializing the chaining variables with h1-5 with h1-5.” This suggests 512 bits is the selected block size in this case. In [0116] Silverbrook teaches: “FIG. 82 illustrates a convolution process;)
Wiktor and Silverbrook teach all of the elements of the current invention as stated above except they do not teach a method comprising initialization parameters comprising: “generating an output blob having the selected inserted data padding operative to receive data processed by the one or more processing components of the neural network environment”.
Wei teaches and generating an output blob having the selected inserted data padding operative to receive data processed by the one or more processing components of the neural network environment. (Wei teaches under [3.4.2. Kernel Size Morphing]: “Suppose that a convolutional layer l has kernel size of Kl, and we want to expand it to ~Kl. When the filters of layer l are padded with (~Kl - Kl)/2 zeros on each side, the same operation shall also apply for the blobs. As shown in Fig. 5, the resulting blobs are of the same shape and also with the same values.” Under [3.5 Subnet Morphing] Wei teaches: “Its effective kernel size is K ̃ = ∑p=0,··· ,P Kl+p − P, and Kl is the kernel size of layer l. Similar to Algorithm 1, subnet morphing equation(19) can be solved by iteratively optimizing the parameters for one layer with the parameters for the other layers fixed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wiktor and Silverbrook. Wiktor teaches an image processing pipeline that uses a combination of image processing and machine learning algorithms to construct a 3-dimensional connectome from 2- dimensional cross-sections of a mammal's brain; Silverbrook proposes an improved camera picture image production apparatus that includes image processing language called Vark which handles image processing functions like convolution. Wei teaches image processing and transfer learning using deep CNN with padding of filters and blob. Wiktor would benefit from Silverbrook and Wei’s techniques of padding the input in such a way that the input becomes a multiple of the selected memory block size to align the data.
Regarding Claim 9, the rejection of Claim 8 is incorporated.
Regarding Claim 9, the combination of Wiktor, Silverbrook and Wei teaches the computer-implemented method of claim 8, wherein the input data is stored in the at least one cooperating memory component in one or more memory lines. (Wiktor teaches under [6.1.3 Serial Implementation]: “To avoid the memory and speed limitations of GALA, we re-implemented the SciKit algorithm and introduced four main enhancements: smaller memory footprint, an efficient processing queue, a decreased number of pre-processing steps, and sequential file processing. First, we realized that since our probability maps store 8-bits of information per pixel, it does not make sense to rank and re-label the entire volume. Then, we decided to use only three buffers: one 8-bit buffer for the input probability map, one 32-bit buffer for the output labels and one 64-bit buffer for reverse indexing into the output buffer, all of the same dimensions as the input volume.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 8 to store data in memory for faster access and processing.
Regarding Claim 10, the rejection of Claim 8 is incorporated.
Regarding Claim 10, the combination of Wiktor, Silverbrook and Wei teaches the computer-implemented method of claim 8, wherein sliding windows are operative to straddle a data dimensional boundary of the data. (Wiktor teaches on page 47 under [Fully Convolutional Networks]: “Instead, we use the sliding window technique, where a square window of our network's input size (ie. 49x49) slides across the entire image.” Wiktor teaches on page 53 under [Oversegmentation]: “While it is much easier to segment (or, merge) features computed from irregular supervoxels, as they are more expressive that a rigid pixel neighborhood, we need to ensure that no supervoxel straddles more than one atomic region.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 8 to include sliding window to “classify each pixel in the input” since the dimensions of the input might be large enough to miss important features (See Figure 5.4 on page 47) when the filter is applied.
Regarding Claim 11, the rejection of Claim 10 is incorporated.
Regarding Claim 11, the combination of Wiktor, Silverbrook and Wei teaches the computer-implemented method of claim 10, further comprising: (Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
selecting the first bit of a memory block of the at least one cooperating memory component to read when processing the aligned input data by the one or more processing components of the neural network environment. (Wiktor teaches under [3.2 Modified Pipeline] on page 31: “Currently, the pipeline is run as a single forward pass from aligned images to skeletonized output.” Under [Summary and Outlook]: Wiktor teaches on page 71: “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” There is machined learning and image processing based on the aligned images, this suggests that the aligned data is read from memory as processor reads and writes to memory.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 10 to include padding of the blob to allow the filter to convolve over multiple regions of the image by expanding the edges and maintain image size without losing important features.
Regarding Claim 12, the rejection of Claim 8 is incorporated.
Regarding Claim 12, the combination of Wiktor, Silverbrook and Wei teaches the computer-implemented method of claim 8, further comprising: (Wiktor teaches under [Abstract]: “A high-performance, fully automated image processing pipeline is proposed. Using a combination of image processing and machine learning algorithms (convolutional neural networks and random forests)”)
processing one or more channels of a kernel of the input data by an iterator to insert the selected data padding to generate the aligned data set.  (Wiktor teaches under [5.2.1 Overview of Deep Neural Networks] on page 41: “For example, if the input layer is a volume 1024px x 1024px x 3 (such as a 3-channel RGB image), and the square kernel size is 7, then the kernel will need to learn 7 x 7 x 3 = 147 weights. Since the kernel is of size > 1, we may need to pad the input layer to preserve the sane dimensions in the output layer. Under [Our Segmentation Pipeline Wiktor teaches on page 27: “Thus, the first stage of the pipeline is the image alignment, both hexagonally on the x, y-axis, as well as in the z-direction.” Under [5.3 Combined RF and CNN] on page 51 Wiktor teaches: “Then a step similar to agglomeration (Chapter 7) is performed - we iterate over all membranes in the probability map, sample K = 1 100 pixels, and re-classify them with a (slow, but more accurate) CNN.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 8 to include Wiktor’s technique of padding the input to extract more features from different sections of the image during each iteration to identify regions of significance since the kernel is a smaller size matrix.
Regarding Claim 13, the rejection of Claim 12 is incorporated.
Regarding Claim 13, the combination of Wiktor, Silverbrook and Wei teaches the computer-implemented method of claim 12, further comprising: (Wei teaches under [Abstract]: “We present in this paper a systematic study on how to morph a well-trained neural network to a new one so that its network function can be completely preserved. We define this as network morphism in this research.”)
generating an output blob by an iterator having the selected data padding, the output blob operative to receive processed data by the one or more processing components of the neural network environment.   (Wei teaches under [3.4.2. Kernel Size Morphing]: “Suppose that a convolutional layer l has kernel size of Kl, and we want to expand it to ~Kl. When the filters of layer l are padded with (~Kl - Kl)/2 zeros on each side, the same operation shall also apply for the blobs. As shown in Fig. 5, the resulting blobs are of the same shape and also with the same values.” Under [3.5 Subnet Morphing] Wei teaches: “Its effective kernel size is K ̃ = ∑p=0,··· ,P Kl+p − P, and Kl is the kernel size of layer l. Similar to Algorithm 1, subnet morphing equation (19) can be solved by iteratively optimizing the parameters for one layer with the parameters for the other layers fixed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wei’s teachings into the combination of Wiktor and Silverbrook to include padding of the input to generate the blob before iterating over it, since the kernel matrix is small compared to the input.
Regarding Claim 14, the rejection of Claim 8 is incorporated.
Regarding Claim 14, the combination of Wiktor, Silverbrook and Wei teaches the computer-implemented method of claim 8, further comprising: (Wei teaches under [Abstract]: “We present in this paper a systematic study on how to morph a well-trained neural network to a new one so that its network function can be completely preserved. We define this as network morphism in this research.”)
performing a convolution operation by an iterator on the input data. (Wei teaches under [3.4.2. Kernel Size Morphing]: “Suppose that a convolutional layer l has kernel size of Kl, and we want to expand it to ~Kl. When the filters of layer l are padded with (~Kl - Kl)/2 zeros on each side, the same operation shall also apply for the blobs. As shown in Fig. 5, the resulting blobs are of the same shape and also with the same values.” Under [3.5 Subnet Morphing] Wei teaches: “Its effective kernel size is K ̃ = ∑p=0,··· ,P Kl+p − P, and Kl is the kernel size of layer l. Similar to Algorithm 1, subnet morphing equation (19) can be solved by iteratively optimizing the parameters for one layer with the parameters for the other layers fixed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 8 to include Wei’s technique of using an iterator to learn and update the weights in the convolutional layers.
Regarding Claim 17, the rejection of Claim 16 is incorporated.
Regarding Claim 17, the combination of Wiktor, Silverbrook and Wei teaches the computer-readable storage medium of claim 16, wherein the instructions further cause the one or more processors of the computing device to: (Wei teaches under [Abstract]: “We present in this paper a systematic study on how to morph a well-trained neural network to a new one so that its network function can be completely preserved. We define this as network morphism in this research.”)
generate an output blob having the selected data padding therein (Wei teaches under [3.4.2. Kernel Size Morphing]: “Suppose that a convolutional layer l has kernel size of Kl, and we want to expand it to ~Kl. When the filters of layer l are padded with (~Kl - Kl)/2 zeros on each side, the same operation shall also apply for the blobs. As shown in Fig. 5, the resulting blobs are of the same shape and also with the same values.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 16 to incorporate Wei’s teachings to include padding of the input to generate the blob since the kernel matrix is small compared to the input.
Regarding Claim 18, the rejection of Claim 17 is incorporated.
Regarding Claim 18, the combination of Wiktor, Silverbrook and Wei teaches the computer-readable storage medium of claim 17, wherein the instructions further cause the one or more processors of the computing device to: (Wei teaches under [Abstract]: “We present in this paper a systematic study on how to morph a well-trained neural network to a new one so that its network function can be completely preserved. We define this as network morphism in this research.”)
read the first bit of one or more memory blocks of the at least one cooperating memory component representative of the aligned data set. (Wiktor teaches under [3.2 Modified Pipeline] on page 31: “Currently, the pipeline is run as a single forward pass from aligned images to skeletonized output.” Under [Summary and Outlook]: Wiktor teaches on page 71: “Towards solving this problem, we proposed a multi-stage pipeline based on machine learning algorithms, starting with aligned images and ending with a skeleton.” There is machine learning and image processing based on the aligned images, this suggests that the aligned data is read from memory as processor reads and writes to memory.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 17 to include Wei’s technique of padding the blob to allow the filter to convolve over multiple regions of the image by expanding the edges and maintain image size without losing important features.
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wiktor, Silverbrook and further in view of Eli Bendersky (“Memory layout of multi-dimensional arrays”), hereinafter “Eli”.
Regarding Claim 3, the rejection of Claim 1 is incorporated.
Regarding Claim 3, Wiktor and Silverbrook teach all of the elements of the current invention as stated above except they do not teach “the system of claim 1, wherein the computer-readable instructions further cause the at least one processor to communicate data that is traversed by a cooperating iterator to the at least one cooperating memory component”.
Eli teaches the system of claim 1, wherein the computer-readable instructions further cause the at least one processor to communicate data that is traversed by a cooperating iterator to the at least one cooperating memory component. (Eli teaches under [Performance]: “The short takeaway is: always traverse the data in the order it was laid out. If your data sits in memory in row-major layout, iterate over each row before going to the next one. There are two aspects of modern computer architecture that have a large impact on code performance and are relevant to our discussion: caching and vector units. When we iterate over each row of a row-major array, we access the array sequentially. This pattern has spatial locality, which makes the code perfect for cache optimization. Moreover, depending on the operations we do with the data, the CPU's vector unit can kick in since it also requires consecutive access. Since we always access elements sequentially, this is the perfect scenario for the CPU's caches to kick in - we will always hit the cache. In fact, we always hit the fastest cache - L1, because the CPU correctly pre-fetches all data ahead.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 to include Wei’s technique of using iterator “to traverse data in the order it was laid out” in memory for cache optimization since the CPU requires consecutive access as described on page 7 and 8 under [Performance] of Eli.
Regarding Claim 4, the rejection of Claim 3 is incorporated.
Regarding Claim 4, the combination of Wiktor, Silverbrook and Eli teaches the system of claim 3, wherein the computer-readable instructions further cause the at least one processor to traverse the data utilizing one or more sliding windows (Wiktor teaches under [5.2.4 Sliding Window Classification] on page 46: “Instead, we use the sliding window technique, where a square window of our network's input size (ie. 49x49) slides across the entire image. See Figure 5-4 on page 47”)
 the windows operative to select one or more data elements of a data volume as 
the one or more portions communicated to the one or more processing components. (Wiktor teaches under [5.2.4 Sliding Window Classification] on page 46: The sliding window does some classification with the images (data elements of the data volume) as part of the processing of the neural network. See Figure 5-4 on page 47.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 3 to include sliding window to “classify each pixel in the input” since the dimensions of the input might be large enough to miss important features (See Figure 5.4 on page 47) when the filter is applied.
Regarding Claim 5, the rejection of Claim 4 is incorporated.
Regarding Claim 5, the combination of Wiktor, Silverbrook and Eli teaches the system of claim 4, wherein the computer-readable instructions further cause the at least one processor to traverse the loaded data using one or more sliding windows that straddle a data dimensional boundary of the loaded data. (Wiktor teaches sliding window on page 47. See Figure 5-4 on page 47. Wiktor teaches on page 53 under [Oversegmentation]: “While it is much easier to segment (or, merge) features computed from irregular supervoxels, as they are more expressive that a rigid pixel neighborhood, we need to ensure that no supervoxel straddles more than one atomic region.” Under [5.1 Random Forest], Wiktor teaches on page 37: “To classify a sample, it is enough to traverse the tree from the root to one of the leaves, following the most locally probable edge at each node.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 4 to include sliding window to “classify each pixel in the input” since the dimensions of the input might be large enough to miss important features (See Figure 5.4 on page 47) when the filter is applied.
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wiktor, Silverbrook, Eli and Wei.
Regarding Claim 6, the rejection of Claim 5 is incorporated.
Regarding Claim 6, the combination of Wiktor, Silverbrook, and Eli teach all of the 
elements of the current invention as stated above except they do not teach “the system of claim 5, wherein the computer-readable instructions further cause the at least one processor to insert one or more data paddings to the loaded data”.
Wei teaches the system of claim 5, wherein the computer-readable instructions further cause the at least one processor to insert one or more data paddings to the loaded data. (Wei teaches under [3.4.2. Kernel Size Morphing]: “Suppose that a convolutional layer l has kernel size of Kl, and we want to expand it to ~Kl. When the filters of layer l are padded with (~Kl - Kl)/2 zeros on each side, the same operation shall also apply for the blobs. As shown in Fig. 5, the resulting blobs are of the same shape and also with the same values.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wei’s teachings into the combination of Wiktor and Silverbrook to include padding of the input to generate the blob since the kernel matrix is small compared to the input.
Regarding Claim 7, the rejection of Claim 6 is incorporated.
Regarding Claim 7, Wei teaches the system of claim 6, wherein the computer-readable instructions further cause the cooperating iterator to generate an output blob having the selected inserted data padding. (Wei teaches under [3.4.2. Kernel Size Morphing]: “Suppose that a convolutional layer l has kernel size of Kl, and we want to expand it to ~Kl. When the filters of layer l are padded with (~Kl - Kl)/2 zeros on each side, the same operation shall also apply for the blobs. As shown in Fig. 5, the resulting blobs are of the same shape and also with the same values.” Under [3.5 Subnet Morphing] Wei teaches: “Its effective kernel size is K ̃ = ∑p=0,··· ,P Kl+p − P, and Kl is the kernel size of layer l. Similar to Algorithm 1, subnet morphing equation (19) can be solved by iteratively optimizing the parameters for one layer with the parameters for the other layers fixed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 6 to include Wiktor’s technique of padding the input to extract more features from different sections of the image during each iteration to identify regions of significance since the kernel is a smaller size matrix.
Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiktor, Silverbrook, Wei and further in view of Fabian Tschopp (Efficient Convolutional Neural Networks for Pixelwise Classification on Heterogeneous Hardware Systems), hereinafter “Fabian”.
Regarding Claim 15, the rejection of Claim 8 is incorporated.
Regarding Claim 15, the combination of Wiktor, Silverbrook and Wei teaches all of the 
elements of the current invention as stated above except it does not teach “the computer-implemented method of claim 8, further comprising: calculating the selected data padding size as a data padding width size for insertion into the input data resulting in the minimum number of reads per memory block line of the memory blocks of the at least one cooperating memory component”.
Fabian teaches the computer-implemented method of claim 8, further comprising: (Fabian teaches under [Abstract] on page i: “This work presents and analyzes three convolutional neural network (CNN) models for efficient pixelwise classification of images.”)
calculating the selected data padding size as a data padding width size for insertion into the input data resulting in the minimum number of reads per memory block line of the memory blocks of the at least one cooperating memory component. (Fabian teaches in figure 12 (a) on page 3: “The green area to be labeled is 128 by 128 pixels (w = 128). The green patch with the blue context padding (v = 101) is directly what the networks take as input. Under [6.4 Device Memory] Fabian teaches: “An upper bound estimation for w>>v is that the memory usage increases proportional to w2, where w is the output size and v the total padding size as in Table 6.3. It follows that the network gets more efficient with a bigger ratio w/v, removing more overlapping computations.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 8 to include Fabian’s technique of removing overlapping computation by padding the input data to encourage faster and more efficient computations.
Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiktor, Silverbrook and Fabian.
Regarding Claim 19, the rejection of Claim 16 is incorporated.
Regarding Claim 19, the combination of Wiktor and Silverbrook teaches all of the elements of the current invention as stated above except it does not teach “the computer-implemented method of claim 8, further comprising: calculating the selected data padding size as a data padding width size for insertion into the input data resulting in the minimum number of reads per memory block line of the memory blocks of the at least one cooperating memory component”.
Fabian teaches the computer-implemented method of claim 8, further comprising: (Fabian teaches under [Abstract] on page i: “This work presents and analyzes three convolutional neural network (CNN) models for efficient pixelwise classification of images.”)
calculate the selected data padding size as a data padding width size for insertion into the input data resulting in the least minimal number of reads per memory block line of the memory blocks of the at least one cooperating memory component. (Fabian teaches in figure 12 (a) on page 3: “The green area to be labeled is 128 by 128 pixels (w = 128). The green patch with the blue context padding (v = 101) is directly what the networks take as input. Under [6.4 Device Memory] Fabian teaches: “An upper bound estimation for w>>v is that the memory usage increases proportional to w2, where w is the output size and v the total padding size as in Table 6.3. It follows that the network gets more efficient with a bigger ratio w/v, removing more overlapping computations.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 16 to include Fabian’s technique of removing overlapping computation by padding the input data to encourage faster and more efficient computations.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wiktor and Silverbrook and further in view of Rhu et al. (vDNN: Virtualized Deep Neural Networks for Scalable, Memory-Efficient Neural Network Design), hereinafter “Rhu”.
Regarding Claim 20, the rejection of Claim 16 is incorporated.
Regarding Claim 20, the combination of Wiktor and Silverbrook teaches all of the 
elements of the current invention as stated above except it does not teach “the computer-readable storage medium of claim 16, wherein the instructions further cause the one or more processors of the computing device to: traverse the loaded data utilizing a logical data mapping of the loaded data, the traversing of the loaded data comprising applying one or more sliding windows to the logical data mapping to associate a portion of the loaded data to one or more physical memory addresses”.
Rhu teaches the computer-readable storage medium of claim 16, wherein the 
instructions further cause the one or more processors of the computing device to: (Rhu teaches [Abstract]: “We propose a runtime memory manager that virtualizes the memory usage of DNNs such that both GPU and CPU memory can simultaneously be utilized for training larger DNNs.”)
traverse the loaded data utilizing a logical data mapping of the loaded data, the traversing of the loaded data comprising applying one or more sliding windows to the logical data mapping to associate a portion of the loaded data to one or more physical memory addresses. (Rhu teaches under [I. Introduction] on page 1 under Fig. 1: “GPU memory usage when using the baseline, network-wide allocation policy (left axis). The right axis shows the maximum fraction of this baseline allocation actually utilized when traversing through the network layer-wise.” Under [3.1. Design Principle] on page 5 Rhu teaches: “vDNN adopts a sliding-window based, layer-wise memory management strategy in which the runtime memory manager conservatively allocates memory from its memory pool for the immediate usage of the layer that is currently being processed by the GPU.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 16 to include sliding window to “classify each pixel in the input” and associate these portions to memory to optimize memory usage.
Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wiktor, Silverbrook and further in view of Rhu and Davis et al. (US 2015/0286873 A1), hereinafter “Davis”
Regarding Claim 21, the rejection of Claim 16 is incorporated.
Regarding Claim 21, the combination of Wiktor, Silverbrook and Rhu teaches all of the 
elements of the current invention as stated above except it does not teach “the computer readable medium of claim 16, wherein the at least one cooperating memory component cooperates with a physical sensor capable of producing input data comprising audio data, video data, haptic sensory data, and other data for subsequent processing by the one or more cooperating processing units”.
Davis teaches the computer readable medium of claim 16, wherein the at least 
one cooperating memory component cooperates with a physical sensor capable of producing input data comprising audio data, video data, haptic sensory data, and other data for subsequent processing by the one or more cooperating processing units. (Davis teaches in [0851] on page 53: “Embodiments of present technology can also employ neuromorphic processing techniques (sometimes termed “machine learning,” “deep learning,” or “neural network technology” In [0081] Davis teaches: “Referring to FIG. 1, an illustrative system 12 includes a device 14 having a processor 16, a memory 18, one or more input peripherals 20, and one or more output peripherals 22. System 12 may also include a network connection 24, and one or more remote computers 26.” In [0178] Davis teaches: “As shown in FIG. 9, the features detected by the system needn't be found in the camera data. They can include features discerned from audio (e.g., identification of a person speaking), or from other sensors. In [0003] Davis teaches: “The present technology generally primarily concerns sensor-equipped consumer electronic devices, such as Smartphones and tablet computers.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 16 to include all different types of sensors that can provide input data for processing by the neural network.
	Regarding Claim 22, the rejection of Claim 21 is incorporated.
	Regarding Claim 22, Davis teaches computer readable medium of claim 21, wherein the one or more cooperating processing units electronically cooperate with one or more output physical components operative to receive for human interaction processed input data comprising audio data, video data, haptic sensory data and other data. (Davis teaches in [0851] on page 53: “Embodiments of present technology can also employ neuromorphic processing techniques (sometimes termed “machine learning,” “deep learning,” or “neural network technology” In [0081] Davis teaches: “Referring to FIG. 1, an illustrative system 12 includes a device 14 having a processor 16, a memory 18, one or more input peripherals 20, and one or more output peripherals 22. System 12 may also include a network connection 24, and one or more remote computers 26.” In [0178] Davis teaches: “As shown in FIG. 9, the features detected by the system needn't be found in the camera data. They can include features discerned from audio (e.g., identification of a person speaking), or from other sensors. In [0003] Davis teaches: “The present technology generally primarily concerns sensor-equipped consumer electronic devices, such as Smartphones and tablet computers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to modify Claim 21 to include all different types of sensors that can provide input data for processing by the neural network and output peripherals to allow for human viewing and interactions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
however, will the statutory period for reply expire later than SIX MONTHS from the mailing 
date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCOIS A NDIAYE whose telephone number is (571)272-9952.  The examiner can normally be reached on M-F 7:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCOIS A NDIAYE/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124